DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 10/07/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/372174 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts and newly filed IDS (dated 10/07/2021) as a whole do not explicitly disclose the target images exhibiting a spatially varying degree of de-noising relative to the corresponding input images, the spatially varying degree of de-noising corresponding to locations of features represented in the target images, and apply the neural network to the first image to generate a second image, the second image having reduced noise relative the first image, and an amount that the noise is reduced varying in accordance with positions of features represented in the first image, thereby providing feature-aware de-noising of the first image, render the claims allowable over prior arts, as recited in claims 1 and 14, render the claims allowable over prior arts. 
The closest prior art fail to explicitly disclose circuitry configured to obtain a training dataset that includes pairs of input images and target images, the input images and the target images being reconstructed medical images from radiation data of a predefined anatomical region, the input images exhibiting greater noise than the target images, and the target images having 
The closest prior arts, fail to explicitly disclose obtain a medical image, apply a trained neural network to the obtained medical image to generate an output image wherein quality of the output image is improved by the trained neural network, wherein the trained neural network is trained based on a plurality of pairs of an a low quality image and a high quality image, and the target image is generated by a process including: obtaining scan data acquired by scanning a region of object, reconstructing, using the scan data, a plurality of medical images under a plurality of different parameters, extracting features, each of the features being extracted from a different one of the plurality of reconstructed medical images and corresponding to one of the plurality of different parameters, and integrating the extracted features to acquire an integrated medical image, wherein the integrated medical image is used as the target image, wherein each of the parameters are a parameter for optimizing an image quality of a corresponding feature, as recited in claim 21, render the claim allowable over prior arts.
The closest prior arts, do not explicitly disclose, obtaining a medical image, applying a trained neural network to the obtained medical image to generate an output image wherein quality of the output image is improved by the trained neural network, wherein the trained neural network .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2021